Case 1:19-cv-01893-WJM-GPG Document 35 Filed 08/10/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

  Civil Action No. 19-cv-1893-WJM-KLM

  SIMONA FRANK,

         Plaintiff,

  v.

  THOMAS J. PALIC DC PC, d/b/a Palic Clinic,

         Defendant.


             ORDER GRANTING PLAINTIFF’S MOTION TO AMEND COMPLAINT


         On December 5, 2019, the Court granted Defendant Thomas J. Palic DC PC’s,

  d/b/a Palic Clinic’s Motion to Dismiss (ECF. No. 8), and dismissed Plaintiff Simona

  Frank’s Complaint (ECF No. 7-1) without prejudice. 1 (ECF No. 26.) The Court allowed

  Plaintiff to file a motion for leave to file an amended complaint by December 27, 2019.

  (ECF No. 26 at 7.) This matter is now before the Court on Plaintiff’s timely Motion to

  Amend Complaint. (ECF No. 27.) Defendant responded in opposition (ECF No. 31),

  and Plaintiff replied (ECF No. 34).

         Federal Rule of Civil Procedure 15(a) provides that, after a responsive pleading

  has been served, a party may amend its pleading “only by leave of court or by written

  consent of the adverse party.” The Rule specifies that “leave shall be freely given when

  justice so requires.” The purpose of the Rule is to provide litigants “the maximum



         1
           Defendant filed a Motion to Dismiss for Failure to State a Claim and Early Motion for
  Summary Judgment (ECF No. 8), but given the underdeveloped factual record, the Court did
  not reach Defendant’s alternative request for summary judgment. (ECF No. 26 at 1.)
Case 1:19-cv-01893-WJM-GPG Document 35 Filed 08/10/20 USDC Colorado Page 2 of 3




  opportunity for each claim to be decided on its merits rather than on procedural

  niceties.” Hardin v. Manitowoc-Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982).

           In Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court held:

                  If the underlying facts or circumstances relied upon by a
                  plaintiff may be a proper subject of relief, he ought to be
                  afforded an opportunity to test his claim on the merits. In the
                  absence of any apparent or declared reason—such as undue
                  delay, bad faith or dilatory motive on the part of the movant,
                  repeated failure to cure deficiencies by amendments
                  previously allowed, undue prejudice to the opposing party by
                  virtue of allowance of the amendment, futility of amendment,
                  etc.—the leave sought should, as the rules require, be “freely
                  given.”

  Id. at 182 (quoting Fed. R. Civ. P. 15(a)); see also Duncan v. Manager, Dept. of Safety,

  397 F.3d 1300, 1315 (10th Cir. 2005); Frank v. U.S. West, 3 F.3d 1357, 1365 (10th Cir.

  1993).

           Given the liberal policy in favor of amendment, the Court finds that Plaintiff

  should be given leave to amend her claims.

           For the reasons set forth above, the Court ORDERS the following:

           1.     Plaintiff’s Motion to Amend Complaint (ECF No. 27) is GRANTED;

           2.     Plaintiff shall file a clean copy of the Amended Complaint (ECF No. 27-1)

                  as a separate docket entry, consistent with D.C.COLO.LCivR 15.1(b), on

                  or before August 24, 2020;

           3.     Defendant shall answer or otherwise respond to Plaintiff’s Amended

                  Complaint on or before 21 days after the Amended Complaint is filed; and

           4.     The parties shall comply with Magistrate Judge Gordon P. Gallagher’s

                  Order at ECF No. 32 no later than August 12, 2020.


                                                 2
Case 1:19-cv-01893-WJM-GPG Document 35 Filed 08/10/20 USDC Colorado Page 3 of 3




        DATED this 10th day of August, 2020.

                                               BY THE COURT:




                                               William J. Martínez
                                               United States District Judge




                                           3
